Citation Nr: 1338838	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include degenerative joint disease and viral arthritis.

2. Entitlement to service connection for a left knee disability, to include degenerative joint disease, viral arthritis, and medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran presented oral testimony in support of his claims before a Decision Review Officer (DRO).  A transcript of that hearing has been associated with the claims file.  In November 2010, the Veteran presented oral testimony before a Veterans Law Judge (VLJ) at a hearing held at the RO.  The transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The most probative, competent evidence does not demonstrate that a right knee disability, to include degenerative joint disease and viral arthritis, is causally related to active duty.

2. The most probative, competent evidence does not demonstrate that a left knee disability, to include degenerative joint disease, viral arthritis, and medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles, is causally related to active duty.

3. The most probative, competent evidence does not demonstrate that the Veteran has a cervical spine disability causally related to active duty.

4. The most probative, competent evidence does not demonstrate that the Veteran has a lumbar spine disability causally related to active duty.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. A left knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3. A cervical spine disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4. A lumbar spine disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A September 2005 letter satisfied the duty to notify provisions concerning claims brought under the theory of direct service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of his claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, a letter to the Veteran dated in May 2007 provided him with notice pursuant to Dingess, and the Veteran's claims were subsequently re-adjudicated in a September 2007 statement of the case and several supplemental statements of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment records and VA treatment records have been obtained.  Additionally, private treatment records from Drs. Khambhati, Feske, Matuszak, and Benzer have been obtained and associated with the record.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

The Veteran also underwent VA examination in May 2008, May 2011, and June 2013 in connection with the claims decided herein.  As noted by the Board in March 2011 and May 2013, the May 2008 and May 2011 VA examinations were inadequate for the purpose of adjudicating the Veteran's claims, and therefore, the Board directed that the RO schedule the Veteran for additional examinations.  Accordingly, the Veteran underwent VA examinations in June 2013 in connection with his claims.  A different VA physician also provided an addendum opinion in June 2013 with respect to the Veteran's right and left knee disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the Board finds the June 2013 VA examinations and addendum opinion, taken together, are adequate for the purpose of determining service connection.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the DRO and VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  They also asked the Veteran questions to ascertain the extent of any in-service injuries and to determine whether the Veteran's current disability is related to his military service.  The VLJ solicited information to determine whether there existed pertinent evidence that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  Presumptive periods do not apply to active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In relevant part, 38 U.S.C. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Knee Disabilities

The Veteran asserts that he first experienced knee symptoms while stationed in Germany in 1976.  He reports that on one occasion he fell down the stairs after his knees locked up and that his knees then proceeded to swell.  He reported that a second time an incident occurred, he was hospitalized for approximately one week and physicians drew fluid from his knees and ran tests.   The Veteran states that his knees thereafter would get puffy but that he did not have any further problems with them locking up during service.  Currently, they became slightly puffy and he had to ice them.  The Veteran stated that the only injury he had incurred following service was when he stepped off a truck at work and possibly hyper-extended his left knee.  

A July 1976 service treatment record indicates the Veteran hurt his left leg while playing combat football.  He complained of pain in the left femoral area.  The assessment was contusion of the left femur.  An additional July 1976 service treatment record shows the Veteran pulled a muscle.  

A November 1976 service treatment record shows the Veteran complained of bilateral wrist and knee pain, and he reported a six-day history of sore throat, runny nose, mild fever, and a pruritic red rash over the upper portion of the trunk and face.  Both knees were swollen, with a moderately tense effusion.  The diagnosis was viral syndrome with viral exanthema and viral arthritis.  He underwent an arthrocentesis while hospitalized.

A November 1977 service treatment record indicates the Veteran fell down stairs and injured his right leg.  He had also injured the leg in the same area the previous night.  There was no swelling or discoloration.  He had a very tender area on the distal part of the tibia.  Ankle movement was somewhat limited.  The assessment was bruised distal leg.  He was placed on crutches.  X-ray examination showed a normal right leg.  

On a May 1980 report of medical history, the Veteran reported a history of a "trick" or locked knee.  The Veteran stated that he had been hospitalized in Berlin, Germany for seven days due to a severe rash and fluid on both knees.  On examination in May 1980, the Veteran's lower extremities were normal.

In July 1994, X-ray examination of the Veteran's right knee was negative.

A January 2004 magnetic resonance imaging scan (MRI) demonstrates impressions of a small osteochondral lesion in the lateral femoral condyle; deformity of the posterior horn of the medial meniscus suspicious for a meniscal tear; and small knee joint effusion, grade II patella chondromalacia, small Baker's cyst.  

A February 2004 operative report shows the Veteran underwent an arthroscopy, partial medial meniscectomy, of the left knee and chondroplasty medial and lateral femoral condyles in the region of the femoral trochlea.  The postoperative diagnoses were tear inner margin posterior horn of the medial meniscus and grade 2-3 chondromalacia femoral trochlea and medial and lateral femoral condyles.   The report indicates the Veteran had twisted his left knee a couple of months prior when he was jumping out of his truck at work. 

A February 2004 private treatment record indicates the Veteran's left knee pain had its onset in December 2003 when the Veteran jumped out of a truck.  The private physician recorded that the Veteran was an EPS driver.  Examination revealed trace effusion in the knee, some fair amount of tenderness of the knee joint, and mild pain with rotation of the tibia.  There was full range of motion of the knee.  The impression was a tear of the medial meniscus, left knee.  

A May 2006 MRI of the right knee did not show any significant abnormality.  

In May 2008, the Veteran underwent VA examination in connection with his claims.  The VA examiner recorded that the Veteran's bilateral knee disability had its onset in 1976 during exercises.  The Veteran then had acute swelling of both knees and was hospitalized where fluid was aspirated on both knees.  The Veteran's knees improved but pain and swelling reoccurred several months to a year later.  After the Veteran got out of service, his knees continued to hurt, and an orthopedist performed a meniscectomy on the left knee.  The VA examiner recorded that the Veteran's knees had gotten progressively worse since onset.  The Veteran reported a history of trauma that involved a meniscus tear of the left knee after he jumped out of a truck in December 2003.  He reported symptoms that included giving way, pain, stiffness, weakness, swelling, tenderness, incoordination, decreased speed of joint motion, and severe flare-ups of joint disease that occurred weekly and lasted for hours.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes.  He intermittently used a brace.  The VA examiner diagnosed degenerative joint disease, bilateral knees, and opined that it was less likely as not that the Veteran's bilateral knee disability was caused by or a result of viral arthritis treated in service.  The VA examiner explained that the bilateral knee effusion thought to be viral arthritis during active service had resolved and had not reoccurred.  The service medical records had no further entry regarding knee joints after his hospitalization in 1976, and physical examination at separation in 1980 showed normal knees.  There were no further medical records regarding the Veteran's knee joints after active service until he injured the left knee in 2003, during which he sustained a left meniscal tear.  According to the VA examiner, the "viral arthritis" of the knees did not predispose the joints to have degenerative changes or to meniscal tear.

An October 2010 VA treatment record indicates the Veteran's bilateral knee pain started during training in service.  Specifically, the Veteran reported that he had right knee pain since an in-service injury in 1981.  X-ray examination revealed minimal degenerative changes, and the diagnosis was recurrent mild effusion of the knee.  

In January 2011, an MRI of the left knee showed an impression of edema within the patella inferiorly and chondromalacia in the medial and lateral patellar facet of the left knee, and an MRI of the right knee demonstrated an impression of undersurface tear in the posterior horn of the medial meniscus, focal bone edema in the patella, and cystic changes in the tibial plateau under the tibial spine, likely related with degenerative changes.

In May 2011, the Veteran underwent additional VA examination.  He reported a history of left and right knee pain since 1977.  The Veteran stated that during infantry training, he often got down to a prone position with his knee hitting the ground first.  He also stated that there was one episode where he developed bilateral knee swelling that required aspiration.  Since the episode, he stated he had intermittent knee pain that had become more frequent and was now constant.  The VA examiner noted the Veteran was hospitalized in 1977 in Berlin, Germany for a viral syndrome, viral exanthema, and viral arthritis.  The VA examiner also recorded a history of trauma to the joints that involved a meniscus tear of the left knee after the Veteran jumped out of a truck in December 2003.  The Veteran reported a history of constant pain, stiffness, weakness, incoordination, swelling, tenderness, and decreased speed of joint motion of the left knee, and pain, stiffness, and decreased speed of joint motion of the right knee.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The VA examiner opined that the Veteran's knee conditions were not caused by or a result of falls while in service, viral syndrome with viral exanthem, or viral arthritis.  The VA examiner noted that service medical records showed two visits for evaluation of lower extremity injuries and that in both instances, there were no complaints of knee pain or injury.  The November 1977 incident showed a diagnosis of bruised distal leg (right) and the July 1977 evaluation showed a contusion of the left femur.  In July 1977, the Veteran complained of pain of the left femoral area.  The VA examiner found the viral syndrome with viral exanthem and viral arthritis had resolved with no reoccurrence, and medical examination at the time of separation in May 1981 showed normal knees.  Further, there were no other medical records regarding the knees until the meniscal tear of the left knee in 2003.

X-ray examination in October 2012 revealed moderate degenerative changes in both knees.  An MRI in November 2012 showed patellofemoral arthritis characterized by multiple discrete foci of cartilage irregularity, subchondral cystic change and edema, and subchondral sclerosis; attenuation with abnormal signal of the medial meniscus body and posterior horn, stable; small body in the posterior aspect of the joint; minimal joint fluid; mild quadriceps tendinopathy; and mild inner margin fraying at the apex of lateral meniscus body.  An MRI of the right knee revealed undersurface horizontal tear in the posterior horn of the medial meniscus and diminutive anterior cruciate ligament, which could represent an old, chronic tear.  There was no evidence of an acute tear.  

A December 2012 VA treatment record indicates the Veteran had a longstanding history of bilateral knee pain that was constant and throbbing, without significant trauma.  It was noted that he was hospitalized for a week while on active duty in 1977 for a central rash and concurrently had bilateral knee effusions that were aspirated but never diagnosed.  The current diagnosis was bilateral patellofemoral syndrome/chondromalacia patellae with left knee medial joint line tear, which could be re-tear of meniscus versus chondromalacia.

Pursuant to the Board's May 2013 remand, the Veteran underwent additional VA examination in June 2013.  The VA examiner, Dr. S. Levy, diagnosed osteoarthritis, bilateral knees.  According to a service treatment record, the Veteran had a viral arthritis in November 1976.  The Veteran reported that he fell while in service and had swelling in both knees in 1977.  He had both knees tapped and fluid drained from both knees.  The Veteran stated that his knee symptoms had progressively worsened since service.  The Veteran had arthroscopic surgery in 2002 on his left knee and arthroscopic surgery on his right knee approximately four years prior.  The Veteran was currently being treated at the VA Medical Center in West Palm Beach and was receiving hyaline injections in both knees.  The Veteran described his pain as a throbbing pain that could get excruciating when he was standing a lot or walking.  He did not get a lot of swelling.  Dr. Levy opined that the Veteran's bilateral knee disability was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Dr. Levy based the opinion on the Veteran's history of falls during service and the November 1977 service treatment record showing he injured his right leg.  Dr. Levy noted that the Veteran was currently treated for bilateral knee arthritis and opined it was at least as likely as not that his current arthritis was due to his falls in service.  Dr. Levy also noted that the Veteran had a history of viral arthritis in service.  However, because viral arthritis was typically self-limited, it was less likely than not that the Veteran's current knee condition was due to his history of viral arthritis.

A different VA physician, Dr. J. W. Murray, provided an addendum opinion in June 2013.  Dr. Murray found the Veteran's left and right knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Dr. Murray noted that the Veteran did not have any injury specific to the knees while on active duty.  He did have an injury to his left leg while playing football, which was assessed in July 1976 as a left femur area contusion, and appeared to have resolved within days.  He also injured his right leg in a fall down stairs in November 1977 with resulting tenderness to the distal tibia, limitation of motion of the right ankle, and negative X-ray examinations.  Although the Veteran reported a history of a "trick" or locked knee on his discharge physical in May 1981, the physician's summary noted the fluid drained from the Veteran's knees in December 1977.  Dr. Murray also noted the Veteran's hospitalization for swollen knees in November 1976, which resolved during the five days the Veteran was hospitalized.  The final diagnosis was viral syndrome, unknown type.  Based upon the Veteran's presenting symptoms and subsequent course, Dr. Murray found the most likely etiological candidate was parvovirus B19.  The symptom description for parvovirus B19 infections matched the Veteran's symptoms.  Dr. Murray stated the Veteran's current bilateral knee osteoarthritis was not an autoimmune disease.  Rather, osteoarthritis/degenerative joint disease was commonly the result of aging and specific joint trauma, such as the meniscus tear left knee that occurred when the Veteran jumped out of a truck in December 2003.

With respect to a current disability, Dr. Levy diagnosed osteoarthritis, bilateral knees.  Therefore, the Board finds the Veteran has established a current disability for the purpose of service connection.  Concerning an in-service event, injury, or illness, there is conflicting evidence as to whether the Veteran specifically incurred a knee injury during active duty.  Service treatment records indicate the Veteran injured his left leg playing football and injured his right leg after falling down stairs.  There is also evidence showing the Veteran's knees were swollen and that he underwent arthrocentesis during active duty. 

Initially, the Board notes that the May 2008 and May 2011 VA examination reports and opinions have already been found inadequate for purposes of determining service connection.  However, the opinions provided by Dr. Levy and Dr. Murray are competent, and therefore, there are conflicting medical opinions of record with respect to a nexus between the Veteran's current disability and any in-service event or injury.  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, Dr. Levy provided a positive nexus opinion, finding that the Veteran's bilateral knee disability was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Dr. Levy found significant the Veteran's reported history of falls during service and the service treatment records showing the Veteran injured his right leg and had both knees tapped during active duty.  In addition, Dr. Levy based the opinion on the Veteran's competent reports of his worsening knee symptoms since separation from service.  This opinion was based on a personal examination of the Veteran, a review of the medical records, and particular consideration of the Veteran's lay testimony.  As such, the Board affords it some probative value with respect to the claim for service connection.  

Conversely, Dr. Murray found the Veteran's left and right knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Dr. Murray found it significant that the Veteran did not have an in-service injury specific to his knees.  In addition, Dr. Murray stated that the most likely etiology of the Veteran's in-service symptoms was parvovirus B19.  Because the Veteran's current knee condition was not an autoimmune disease and was more commonly the result of aging and specific joint trauma, Dr. Murray provided a negative nexus opinion.  

Upon review, the Board finds the opinion provided by Dr. Murray carries greater probative value than that provided by Dr. Levy.  First, Dr. Murray based the opinion on the specific details of the Veteran's in-service injuries as documented in the service treatment records, whereas Dr. Levy based the opinion generally on the Veteran's history of falls.  In addition, Dr. Murray provided an alternative diagnosis for the Veteran's in-service symptoms supported by outside medical literature.  Finally, Dr. Murray provided a detailed explanation with respect to the etiology of the Veteran's current symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the most probative medical evidence is against a grant of service connection.  

The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, such as osteoarthritis.  See 38 C.F.R. § 3.159(a)(1).  The origin or cause of osteoarthritis is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of osteoarthritis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Additionally, the Board acknowledges that arthritis is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection in this case.  Walker, 708 F.3d at 1338.  While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, however, the Board must also determine whether such evidence is credible.  In particular, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  

Here, the evidence does not support the Veteran's assertions that he has experienced continuous knee symptoms since any in-service event or injury.  The service treatment records do not demonstrate any further complaints of or treatment for knee symptoms after the Veteran's hospitalization in 1976, and the separation examination revealed normal knees.  X-ray examination of the Veteran's right knee was negative in July 1994, and the May 2006 MRI of the right knee did not show any significant abnormality.  In addition, a February 2004 private treatment record indicates the Veteran's left knee pain had its onset in December 2003 when he jumped out of a truck at work.  In fact, the first notation of any knee symptoms following separation from service involves the December 2003 work-related injury.  This 22-year period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, this period indicates that arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  As such, the Board finds the Veteran's reports concerning continuity of symptomatology are insufficient for the purpose of establishing entitlement to service connection. 

Therefore, the Board finds the preponderance of the evidence is against a grant of service connection for a right knee disability, to include degenerative joint disease and viral arthritis.  Likewise, the preponderance of the evidence is against a grant of service connection for a left knee disability, to include degenerative joint disease, viral arthritis, and medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Lumbar Spine and Cervical Spine Disabilities

The Veteran asserts that he did a lot of falling and tumbling during service and that he has had lower back problems for a long time.  He reports that he was subjected to rigorous training during service where he had to carry a rucksack that sometimes weighed in excess of 30 pounds.  He remembers having back problems during service and that his back symptoms would come and go following his separation from service.  He argues that his mid- and upper-back pains as well as his neck pain are due to his low back injury.  

A December 1976 service treatment record shows the Veteran sought treatment for back pain.  A September 1978 service treatment record indicates the Veteran reported falling on a log and sustaining an injury to his right side.  The assessment was a bruise.

On the May 1980 report of medical history, the Veteran reported a history of recurrent back pain.  He stated that he had intermittent lower back pain.  On examination in May 1980, the Veteran's musculoskeletal system was normal.

In May 2008, X-ray examination of the lumbosacral spine revealed minimal dextroscoliosis.

The May 2008 VA examination report indicates the Veteran's low back pain had its onset in 1976 after rigorous training.  Since then, its course had been stable and the Veteran was currently receiving treatment for the condition.  There was no history of trauma, hospitalization, or neoplasm of the spine.  The Veteran reported symptoms of stiffness, spasms, and daily dull, aching pain that was moderate in severity and lasted minutes.  The VA examiner diagnosed lumbar strain with low back pain and opined that it was less likely as not that the Veteran's lumbar strain was caused by or a result of intermittent back pain reported on his separation examination.  The VA examiner reported that there was no record of injury to the back or treatment for back pain during active service.  Although the Veteran reported intermittent back pain, the separation examination showed the spine was normal.  The VA examiner also noted that there was no medical record of back pain after service and that the private medical records were silent regarding back pain.

A January 2007 MRI of the cervical spine revealed an impression of posterior disc/osteophyte complex at C4-5 with at least partial ventral thecal sac effacement, though no significant central stenosis or cord compression; mild disc bulge/osteophyte complex at C5-6 with partial ventral thecal sac effacement; moderate neural foraminal narrowing bilaterally at C5-6 and mild narrowing bilaterally at C4-5; and multilevel disc desiccation. 

An October 2007 private treatment record reflects a diagnosis of lumbar disc diseases.  

An April 2008 private treatment record shows the Veteran complained of bilateral, sharp, constant neck pain that was worse with movement of the head.  He denied radiation of pain; trauma/injury; tingling/numbness; weakness; and previous C-spine surgeries.  The private physician noted the Veteran had acute worsening of a chronic condition.  The assessment was cervical disc degeneration.  

The Veteran underwent additional VA examination in May 2011.  The Veteran reported a history of low back pain since the 1980s.  He denied a history of trauma or injury to the back.  Since onset, his back condition had progressively worsened.   The Veteran also reported a history of neck stiffness since 2007, with no history of trauma or injury.  There was a history of stiffness, spasms, and intermittent, bilateral lower back pain since military service that was sharp, aching, and moderate in severity.  The VA examiner reported that a May 2010 X-ray of the lumbosacral spine showed minimal dextroscoliosis.  The VA examiner opined that the Veteran's low back pain was not caused by or a result of falls while in service because service medical records did not document any evaluation or treatment for low back pain, and in particular, low back pain due to a fall.  Additionally, the separation examination showed a normal spine.  With respect to the Veteran's neck stiffness, the VA examiner opined that the Veteran's stiffness of the neck was not caused by or a result of falls in service because service medical records did not show any evaluation and treatment for a neck condition.  In addition, the separation examination showed a normal spine, and the onset of neck pain was recent.  

Pursuant to the Board's May 2013 remand, the Veteran underwent additional VA examination in June 2013.  The VA examiner diagnosed osteoarthritis of the cervical spine and lumbar strain.  The Veteran reported that his neck stiffness began 10 to 15 years ago.  He stated that during training he had a lot of falls and carried a rucksack.  He says he was treated for his back with bed rest and heating pads.  After service, physicians prescribed an anti-inflammatory agent as well as muscle relaxants.  The VA examiner opined that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner specifically stated that it was at least as likely as not that the claimed lumbar/cervical spine disability may be clinically dissociated from the reported lumbar spine injury in service.  The VA examiner noted that the two injuries the Veteran claimed had caused his back pain were not actual injuries to the lumbar spine.  The first injury in November 1977 occurred when he fell from the stairs and injured his right leg.  He did not complain of back pain then or thereafter except on separation physical in March 1981.  The second injury recorded was in September 1978 where he reported falling from a log and sustained a bruise on the iliac region.  Again, the Veteran did not complain of back pain then or thereafter except on his physical examination at separation.  The VA examiner stated that the reported back pains after release from active service were not related to the above falls because the injuries were not high impact injuries (injuries that would cause fracture or dislocation) that would be expected to become chronic.  X-ray examination of the lumbar spine showed only dextroscoliosis, which is congenital, and was not aggravated by active duty.  The claimed back pain since release, according to the VA examiner, would be from the Veteran's job as a truck driver.  He had been a truck driver since his release from active duty and drove eight hours per day, five days per week.  In addition, the earliest private medical record documenting chronic back pain is dated in 2007.  The Veteran's neck pain began 10 to 15 years ago, many years past his release from active duty.  The Veteran did not complain of neck pain during active duty.  In addition, the Veteran was involved in a motor vehicle accident in 2007.

An October 2007 private treatment record reflects a diagnosis of lumbar disc disease.  The May 2013 VA examiner diagnosed osteoarthritis of the cervical spine and a lumbar strain.  Therefore, the Board finds the Veteran has established current disabilities for purposes of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  With respect to an in-service event, illness, or injury, the December 1976 service treatment record shows the Veteran was treated for back pain, and on his May 1980 separation report of medical history, the Veteran reported a history of recurrent back pain.  As such, there is some indication that the Veteran incurred a back injury during active duty.

However, the only competent medical opinion of record with respect to a nexus between the Veteran's current disabilities and an in-service event or injury is negative to the Veteran's claims.  As described above, the Board finds the May 2008 and May 2011 VA examinations inadequate for purposes of determining service connection.  Essentially, the VA examiners failed to consider the Veteran's lay testimony concerning pain in his low back after his in-service falls.  Conversely, the June 2013 VA examiner reviewed the Veteran's statements regarding his falls and specifically noted that neither of the two in-service injuries were actual injuries to the lumbar spine.  The VA examiner further clarified that the reported back pain following service was not related to the Veteran's falls because the in-service injuries were not high impact injuries that would be expected to become chronic.  In addition, the VA examiner added that X-ray examination of the lumbar spine showed only dextroscoliosis, which was congenital and not aggravated by service.  The VA examiner determined that the Veteran's back pain since his separation from service was due to his job as a truck driver.  In addition, the VA examiner noted the records showing the Veteran was involved in a motor vehicle accident in 2007.  After a review of the record, and with particular consideration of the Veteran's lay statements, the VA examiner opined that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, such as lumbar disc diseases or osteoarthritis.  See 38 C.F.R. § 3.159(a)(1).  The origin or cause of degenerative disc disease or osteoarthritis is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of a lumbar or cervical spine disability, to include degenerative disc disease and osteoarthritis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Again, the Board acknowledges that arthritis is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection in this case.  Walker, 708 F.3d at 1338.  Here, the evidence does not support the Veteran's assertions that he has experienced back and/or neck pain since any in-service event or injury.  The Veteran's service treatment records do not demonstrate any further complaints of or treatment for back pain subsequent to September 1978, which the Board finds significant considering the Veteran served almost three years of active duty after that date.  In addition, service treatment records do not show the Veteran reported any neck pain during active duty.  Further, the first medical record documenting back pain is dated in 2007, approximately 26 years after separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claims herein.  See Mense, 1 Vet. App. at 356.  Furthermore, this period indicates that arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran acknowledges that his neck pain did not begin until 10 to 15 years ago, which would be, at the earliest, 17 years following separation from service.  He also appears to contend that his neck pain is due to his back pain, and he testified that his back pain has come and gone since his separation from service.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value and are insufficient for purposes of establishing entitlement to service connection.

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for a cervical spine disability.  Likewise, the preponderance of the evidence is against a grant of service connection for a lumbar spine disability.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a right knee disability, to include degenerative joint disease and viral arthritis, is denied.

Entitlement to service connection for a left knee disability, to include degenerative joint disease, viral arthritis, and medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles, is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


